DETAILED ACTION
This communication is in response to application no. 17/540922 filed 02 December 2021.
With a preliminary amendment (02 December 2021), claims 1-10 are canceled and claims 11-34 are new.
Claims 11-34 are currently pending and have been examined.  
Claims 11-20 and 23-32 are rejected as shown in this detailed action.
Claims 21, 22, 33, and 34 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 and 23-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
(Claims 11 and 23) The “determining that the vehicle was in proximity to the mobile communication device” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claims do not recite any hardware or additional elements that perform this step. Thus, the claims recite an abstract idea that falls into the mental processes grouping.
(Claims 11 and 23) The “performing analytics on the identifier and the vehicle location information, including processing the vehicle location information with a time that the identifier was collected, and the analytics including a frequency or a number of impressions of the advertising in association with the identifier of the mobile communication device” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claims do not recite any hardware or additional elements that perform this step. Thus, the claims recite an abstract idea that falls into the mental processes grouping.
(Claims 13 and 25) The “performing analytics includes associating the frequency or the number of impressions of the advertising in association with content of the advertising” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claims do not recite any hardware or additional elements that perform this step. Thus, the claims recite an abstract idea that falls into the mental processes grouping.
(Claims 14 and 26) The “performing analytics includes associating the identifier of the mobile communication device with content of the advertising” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claims do not recite any hardware or additional elements that perform this step. Thus, the claims recite an abstract idea that falls into the mental processes grouping.
(Claims 15 and 27) The “performing analytics includes performing time analytics on the identifier, the advertising, and the vehicle location information” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claims do not recite any hardware or additional elements that perform this step. Thus, the claims recite an abstract idea that falls into the mental processes grouping.
(Claims 16 and 28) The “performing analytics includes determining return on investment of, or profit from, the advertising displayed exterior to the vehicle” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claims do not recite any hardware or additional elements that perform this step. Thus, the claims recite an abstract idea that falls into the mental processes grouping.
(Claims 17 and 29) The “performing analytics includes determining effect of the frequency or the number of impressions on conversion to a paying customer” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claims do not recite any hardware or additional elements that perform this step. Thus, the claims recite an abstract idea that falls into the mental processes grouping.
(Claims 18 and 30) The “performing analytics includes generating a heat map based on impressions of the advertising of scanned mobile communication devices from the radio scanner of the vehicle” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claims do not recite any hardware or additional elements that perform this step. Thus, the claims recite an abstract idea that falls into the mental processes grouping.
(Claims 19 and 31) The “performing analytics includes analyzing location, time, and frequency of impressions of the advertising of scanned mobile communication devices from the radio scanner of the vehicle” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claims do not recite any hardware or additional elements that perform this step. Thus, the claims recite an abstract idea that falls into the mental processes grouping.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of a radio scanner and a global positioning module of a vehicle and includes no more than mere instructions to apply the exception using these generic components. Additionally, these elements are not positively recited. They are merely a source of information. The scanner and positioning module do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Additionally, the step of “receiving: an identifier of a mobile communication device obtained from scanning radio frequencies using a radio scanner of the vehicle, and vehicle location information determined from a global positioning module of the vehicle” is mere data gathering. This step is considered insignificant extra-solution activity and does not integrate the abstract idea into a practical application.
Dependent claims 12 and 24 further limit the type of radio scanner and type of information received but do not integrate the abstract idea into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,222,355 and over claims 1, 8, and 16 of U.S. Patent No. 11,392,990. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the claims under examination.
Claims 12 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, and 4 of U.S. Patent No. 11,222,355 and over claims 7, 9, and 10 of U.S. Patent No. 11,392,990. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the claims under examination.
Claims 13 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,222,355 and over claim 16 of U.S. Patent No. 11,392,990. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the claims under examination.
Claims 14 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,222,355 and over claim 16 of U.S. Patent No. 11,392,990. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the claims under examination.
Claims 16 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 38 of U.S. Patent No. 11,392,990. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the claims under examination.
Claims 17 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of U.S. Patent No. 11,392,990. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the claims under examination.
Claims 18 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent No. 11,392,990. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the claims under examination.
Claims 19 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,222,355 and over claims 1, 8, and 11 of U.S. Patent No. 11,392,990. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the claims under examination.
Claims 20 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,222,355 and over claim 1 of U.S. Patent No. 11,392,990. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the claims under examination.

Claim Objections
Claims 21, 22, 33, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The closest prior art includes U.S. 2017/0132663 (“High”), U.S. 2015/0095124 (“Felt”), U.S. 9,293,042 (“Wasserman”), and U.S. 9,965,768 (“Doane”). See the non-final rejection (03/15/2021) of the parent application 16/012278 for the specific limitations disclosed in each of these references. High generally discloses a mobile billboard system which detects user devices in the vicinity of the mobile billboard. However, these references do not teach “performing analytics on the identifier [of a mobile communication device] and the vehicle location information, including processing the vehicle location information with a time that the identifier was collected, and the analytics including a frequency or a number of impressions of the advertising [displayed exterior to the vehicle] in association with the identifier of the mobile communication device” as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688